Citation Nr: 0939878	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-33 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to an initial compensable rating for 
hemorrhoids.

2.	Entitlement to a higher disability rating for patellar 
tendonitis of the right knee, initially evaluated as 
noncompensable from September 19, 2004 to August 5, 2007, and 
as 10 percent disabling since then. 

3.	Entitlement to a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities, prior to 
August 6, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from January 1995 to 
September 2004.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which granted service 
connection for hemorrhoids and right knee disorder, with 
noncompensable ratings effective from September 19, 2004. The 
Veteran appealed from the initial assigned evaluations. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). Also, the 
RO denied a claim for a 10 percent rating under 38 C.F.R. § 
3.324 based on multiple, noncompensable service-connected 
disabilities. 
 
As indicated through a June 2008 Supplemental Statement of 
the Case (SSOC),   the RO increased from 0 to 10 percent the 
evaluation for patellar tendonitis of the right knee, 
effective August 6, 2007. The Veteran has continued the 
appeal for a still higher schedular rating. See A.B. v. 
Brown, 6 Vet. App. 35, 39 (1993)                 (the 
claimant is presumed to be seeking the highest possible 
rating for a disability unless he or she expressly indicates 
otherwise).


FINDINGS OF FACT

1.	Hemorrhoids are mild to moderate in severity and degree. 
There are no signs or symptoms of large or thrombotic 
hemorrhoids, excessive redundant tissue, or frequent 
recurrence of symptoms. 

2.	The Veteran's right knee disorder involves no worse than 
range of motion from  0 to 140 degrees. There is initial 
evidence of limited loss of knee extension from pain, amount 
unspecified, although entirely normal findings upon VA 
medical examination. There is no other indication since the 
September 19, 2004 effective date of service connection of 
right knee instability and/or subluxation, or x-ray findings 
which establish degenerative arthritis. 

3.	While the Veteran has two service-connected 
disabilities, they are not both shown to clearly interfere 
with employment capacity.


CONCLUSIONS OF LAW

1.	The criteria for an initial compensable rating for 
hemorrhoids are not met.             38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.114, 
Diagnostic Code 7336 (2009).

2.	The criteria for a higher rating for patellar tendonitis 
of the right knee, initially evaluated as noncompensable from 
September 19, 2004 to August 5, 2007, and as 10 percent 
disabling since then, are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71; 4.71a, Diagnostic Codes 5003, 5260 and 5261 (2009).

3.	The criteria for a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities, prior to 
August 6, 2007, are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.324 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated from December 2004.               The 
September 2006 Statement of the Case (SOC) explained the 
general criteria to establish a claim for entitlement to an 
increased disability rating. The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(hereinafter Court) in Pelegrini II prescribed as the 
definition of timely notice the sequence of events whereby 
VCAA notice is provided in advance of the initial 
adjudication of the claim.  See also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1). In this instance, the VCAA notice 
correspondence was sent prior to issuance of the June 2005 
rating decision on appeal, and thus met the standard for 
timely notice.  

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of post-
service outpatient treatment at a military medical facility. 
The Veteran has also undergone VA examinations. See 38 C.F.R. 
§4.1         (for purpose of application of the rating 
schedule accurate and fully descriptive medical examinations 
are required with emphasis on the limitation of activity 
imposed by the disabling condition). The Veteran has provided 
several lay statements in support of the claims. She has not 
requested the opportunity to testify at a hearing. There is 
no indication of any further evidence or information that         
has not yet been obtained. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R.             § 4.1 (2009). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. See Fenderson, 12 Vet. 
App. at 125-26.



Hemorrhoids

The service-connected disability of hemorrhoids has been 
evaluated as noncompensable under 38 C.F.R. § 4.114, 
Diagnostic Code 7336. Under that criteria, hemorrhoids, 
whether external or internal, which are mild to moderate in 
severity are evaluated as noncompensable. When large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent rating is 
assigned. A 20 percent rating requires persistent bleeding 
with secondary anemia or fissures. 

An August 2005 physician's letter from a military health 
clinic states that the Veteran had longstanding problems with 
hemorrhoids that always protruded but periodically became 
more symptomatic. 

The December 2007 VA Compensation and Pension examination of 
the genitourinary system indicates the Veteran's report of 
bleeding or thrombosis of hemorrhoids three to four times a 
year, and in between episodes the area was entirely normal. 
When there was a flare-up she would have some itching and 
burning in the area. There was no history or evidence of any 
fecal incontinence, and no significant bleeding noted at the 
time of bleeding. Treatment measures consisted of medicated 
pads and Vaseline lotion. There was no history of 
hospitalization or surgery, or history of trauma. There was 
no history of spinal cord injury, prolapse, anal infections, 
serious proctitis, fistula in ano, or neoplasia. 

On physical examination the Veteran had no history of 
colostomy or other fecal leakage. The rectum was positive for 
showing a few rectal tags. There were no signs of anemia. 
There were no fissures. No internal hemorrhoids were noted. 
There    was no evidence of bleeding noted on the glove, or 
evidence of significant rectal prolapse. The diagnosis was 
rectal hemorrhoids, quiescent at present. 

The Board's determination of the disability rating warranted 
upon review of the medical evidence on file remains that of a 
noncompensable evaluation. Based upon the above, the 
Veteran's hemorrhoid condition has been at the mild to 
moderate level of severity, indicating a noncompensable 
rating under Diagnostic Code 7336. There are no objective 
signs or reported symptoms of any large or thrombotic 
hemorrhoids, or excessive redundant tissue. Nor were there 
frequent recurrences of these or any other symptoms. During 
the examination, the Veteran's condition was described as 
quiescent. Any flare-ups occurred at most 4 times annually. 
Thus, the criteria for the next higher 10 percent evaluation 
are not met. The requirements for  a 20 percent evaluation 
under Diagnostic Code 7336 likewise are not met in the 
absence of persistent bleeding, secondary anemia, or 
fissures. Accordingly,                a noncompensable rating 
remains the correct approximation of severity of the service-
connected hemmorhoidal condition under the provisions of the 
VA rating schedule, since the effective date of service 
connection for this disorder.

Right Knee Disorder

The Veteran's patellar tendonitis of the right knee has been 
rated as noncompensable from September 19, 2004 to August 5, 
2007, and at the 10 percent level from August 6, 2007 
onwards. 

Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved. When however, limitation of motion 
at the joint(s) involved is noncompensable, a 10 percent 
rating is warranted for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under this diagnostic code. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is no limitation of motion but x-ray evidence of 
involvement of two or more major joints or minor joint 
groups,          a 10 percent rating is assigned. A 20 
percent rating is assigned where the above is present but 
with occasional incapacitating exacerbations.

In addition, Diagnostic Code 5260 pertains to limitation of 
leg flexion, and provides for a noncompensable rating when 
flexion is limited to 60 degrees. A 10 percent rating 
requires flexion limited to 45 degrees; a 20 percent rating 
requires flexion limited to 30 degrees; and the highest 
available 30 percent rating requires flexion limited to 15 
degrees.

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees. A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to 45 
degrees. 

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II. 

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.
 
Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability. Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted for moderate disability, and a 
maximum 30 percent evaluation is warranted for severe 
disability. 

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes. VAOPGCPREC 9-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004). 

VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively. 
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997). In order for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 does not 
have to be compensable, but must meet the criteria for a 
zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56,704 (1998). 

The August 2005 report from a military health clinic states 
that the Veteran had been evaluated several times for right 
knee pain over the last 5 years. She was given a course of 
physical therapy and an exercise program. Despite this she 
had right knee pain when climbing stairs. On physical 
examination she had tenderness over the patella tendon and 
along the medial patella on the right. She also had crepitus 
with flexion of the right knee. 

The Veteran underwent an August 2007 physical therapy 
evaluation at another military medical facility. The 
referring diagnosis was patellar tendonitis.                 
The Veteran reported a history of patellar tendonitis 5 years 
ago which had returned 3 or 4 times. She reported that her 
pain at work increased when negotiating a flight of stairs, 
and there was increased pain on standing. Objectively, there 
was                 40 degrees of right knee hyperextension 
and 140 degrees flexion. Strength was 5/5 throughout with 
pain on right-sided knee extension only. There was palpatory 
tenderness along the medial aspect of the patellar tendon. 
The assessment was of right-sided patellar tendonitis 
recurrent in nature, with decreased lower extremity 
proprioception and strength, as well as pain with palpation 
with resisted knee extension and at rest. 

On a December 2007 VA orthopedic examination, the Veteran was 
noted to have problems with the right knee, alternatively 
diagnosed as right retropatellar pain syndrome, 
patellofemoral syndrome, or patellar tendinitis. Prior 
comments by evaluating physicians referred to negative x-
rays. The Veteran continued to have problems with pain in the 
right knee following completion of a six-week course of 
physical therapy. She was not then taking any medications for 
the knee condition. She described flare-ups once a week 
particularly when climbing stairs. There      was no use of a 
brace, cane, or crutches. There were no episodes of 
dislocation or subluxation. No inflammatory arthritis had 
been described. 

Physical examination revealed range of motion findings of 
right knee flexion to  140 degrees, and extension to 0 
degrees, completed without discomfort. There    was no 
abnormality on varus or valgus stress. No drawer sign or 
McMurray's sign could be elicited. There was crepitus the 
initial 10 degrees of extension following full flexion, and 
the final 10 degrees of flexion from full extension. Motor 
and sensory examination of the knees, including the reflexes, 
were essentially unremarkable. There was no change in 
examination findings with repetitive motion testing. The 
diagnosis was patellofemoral syndrome/patellar tendinitis, 
right knee, with residuals. 

The competent evidence of record continues to correspond to 
the existing assigned disability ratings for a right knee 
disorder. The Veteran's range of motion as demonstrated 
during the December 2007 VA examination was entirely normal. 
There was no additional lost range of motion attributable to 
pain on use, weakness, fatigue, repetitive motion, or other 
factors noted in determining functional loss.        See 
Deluca v. Brown, supra; 38 C.F.R. §§ 4.40, 4.45. While there 
is an August 2007 physical therapy evaluation report which 
provides reference to some pain on right knee extension, the 
report does not attempt to quantify the additional amount,               
if any, of mobility that was lost from pain on use. The total 
absence of pain on use demonstrated during the December 2007 
examination would suggest that functional impairment due to 
the same was significantly limited. Thus, a higher rating on 
the basis of limitation of mobility is not available. 

Moreover, while 38 C.F.R. § 4.71a, Diagnostic Code 5003 
provides for a 10 percent rating for noncompensable limited 
motion where there is x-ray evidence of arthritis, for the 
time period prior to August 6, 2007, there is no 
corresponding x-ray indication of arthritis to meet this 
criterion. To the contrary, x-ray findings were consistently 
negative. As a result, Diagnostic Code 5003 does not provide 
for assignment of a higher rating for the evaluative time 
period before August 6, 2007 for which a noncompensable 
evaluation is still in effect.
The Board has also considered potential application of the 
additional rating criteria for other impairment of the knee, 
under Diagnostic Code 5257. However, by all outward 
indication and diagnostic tests knee instability is not a 
component of the Veteran's service-connected right knee 
disorder. The right knee was normal to varus and valgus 
stress. The Veteran did not require use of a brace or any 
form of assistive device. Thus, a separate compensable rating 
on the basis of other impairment including knee subluxation 
and instability is not warranted. It follows that the 
presently assigned disability ratings remain the most 
accurate depiction of the severity of the Veteran's service-
connected right knee disability.

Rating Based upon Multiple, Noncompensable Service-connected 
Disabilities

Under provisions of 38 C.F.R. § 3.324, where a claimant 
experiences two or more separate permanent service-connected 
disabilities of such character as clearly to interfere with 
normal employability, even though none of the disabilities 
may be 
of compensable degree under the VA rating schedule, VA may 
award a 10 percent rating, though not in combination with any 
other rating.

As indicated above, the RO has granted a 10 percent rating 
for the Veteran's service-connected right knee disorder 
effective August 6, 2007. The question of the applicability 
of a 10 percent rating under 38 C.F.R. § 3.324 remains for 
the time period from September 19, 2004 to August 5, 2007 
when the assigned rating for both of the Veteran's service-
connected disabilities remained at the noncompensable level.

Review of the two disabilities for which service connection 
has been granted, hemorrhoids and a right knee disorder, does 
not establish that both conditions have had a plausible 
impact upon the Veteran's capacity for employment as a 
prerequisite to demonstrate benefits entitlement under 38 
C.F.R. § 3.324.                The Veteran has alleged that 
her right knee disability affected her ability to traverse 
stairs by causing pain during this process. Assuming there 
was an identifiable effect upon functioning in an 
occupational environment from knee symptoms, the same 
relationship cannot be ascertained in regard to service-
connected hemorrhoids.    The corresponding December 2007 VA 
examination was absent any indication or suggestion that the 
latter service-connected disability had an effect upon 
employment, nor has the Veteran alleged the same occurred at 
any point. Consequently, absent competent evidence of 
interference with normal employability, there is no basis to 
establish entitlement to a 10 percent rating pursuant to 38 
C.F.R. § 3.324 for multiple nonservice-connected 
disabilities.

Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that her service-
connected hemorrhoids and right knee disability under 
evaluation has caused marked interference with employment, 
meaning above and beyond that contemplated by her current 
schedular rating. The December 2007 VA orthopedic examination 
report indicates the Veteran remained employed on a full time 
basis, with loss of 2-3 weeks of work over the past year due 
to problems with her knees. To the extent there is impairment 
from the service-connected right knee disorder, this is 
reflected already in the current assigned disability rating. 
See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361 
(1993)

The Veteran's service-connected disorders also have not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the claims for increased ratings for hemorrhoids 
and patellar tendonitis of the right knee, as well as a 10 
percent rating for multiple nonservice-connected 
disabilities, are being denied. As the preponderance of the 
evidence is unfavorable on these claims, the benefit-of-the-
doubt doctrine does not apply.             38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).
ORDER

An initial compensable rating for hemorrhoids is denied.

A higher disability rating for patellar tendonitis of the 
right knee, initially evaluated as noncompensable from 
September 19, 2004 to August 5, 2007, and as 10 percent 
disabling since then, is denied. 

A 10 percent rating based on multiple, noncompensable, 
service-connected disabilities, prior to August 6, 2007, is 
denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


